3
                1            OFFICE   OF THE AlTORNEY           GENERAL         OF TEXAS
                0
                                                   AUSTIN




                                                            .
                    H~&able'St&sell       Rean '    :,
                    District   Attorney
                    Yiaoo,Texas                                       /

                    Dear Sir:               Attentlonr          Mr.       ROY




.:.   :
          ‘..




                                                                                  erk of ~03.mnar1




                                               case tha NotsrJ Public has failed
                                              his &me under his signature."
Honorable     Stana@ll   Bryan, page 2



             Seation 1 of House Bill No. S99, Aots of the
47th Legislature,    read8 In part as tollowsa

              *Notaries Publlo shall have the same authorfty
      to take aoknowledgents       or proofs of written fnstru-:
     .ments,- protests    Instruments .pem.lnitted by lrrw,:t.o be .,
      protested,    administer oaths, a%? t ake depositions,
      as is non or may hereafter      be cohferred by law qon
      County Clerks-, and .provlded further that all Notariee~
      Bublio shall print or stamp their nams under their
      signatures    on all such written izstrucehta,      protests
      instruments,    oaths, or depositions;     provided that
      failure    to so print or stazp t!mir naxes under
      their s.ignature+ shall not invalidate       such eoknowledg-
      nreqt.” :
               By ~v.lrtti~~.‘b~.?eqti6n’.aO,,;;8rtla~e   i of :&e ‘State
.c0nst~tw&&        .titiol:es 2941 a&659&,          %&io$S   ‘Ann~t.&ed ..;
 Civil Statutes,        county olerke are aade the recorders        ot
 their respective        oouatias.     krtlcle    6592, Vernon’s Annotated
,Cltil  Statutes,      provides that the seal oi the county court
 ohall be: the s&al or the ‘recorder,            and shall be used. to
.qul;hehti~.atie~, all .his;.o.~~rfioial:,actr,’
           .~.&&~dnzire of the rhirder     a$ii%iniste&i;~
(First Uati‘onal Ba& v. blcElroy,’ 112 S. b’. 801). The
statutes  ( Artiolee    1941 and 6591, Vernon’s Annotated
Civil Statutes)    provide thet each recorder shall record
all instnments     of wrltlng authorized or required to be
reoorded in his of’flce without delpy, a&d in the order
in which they have been ds,oslted.       It is the duty of the
clerk to see t&i% instruments     presented fm reoord are
properly aoknowledged or proved for reoord,        and to reoord
all instrmehts     so aoknovled@d   or. proved ,whl,oh.are entitled
to be recorded in his offioa and. are presented to hia for
that purp~ose. Be may be ~ooqelled      by nmdemm to reoord
suoh ah instrmeat     . (Hollie Y. Tlkland Corp., 40 3. W. (2d)               63;
Texas Jurisprudenoe,     Vat, 36, page 418).
               Upon preseat:tlon  of an lnstrumeat for reoord,  the
 olerk must see that it is properly aoknou:ladged; and where
 the lnatrment     hss bean recorded it wlll be gesuxed,    prima
 faoie,   that he did hl.s duty in this res?eot nhd that the
 writing was so aoknovrledged as properly to authorize     its
 registration.     Texas Jurisprudence,  Vol. 36, page 440.
-9.


Bonomble    Stanaell   Bryan,   page 3


              It will be noted that Bouae Bill !io. 369, eupra,
 speolrloally   provldea that failure     to print or at-p     the
 name or the notary publfo under his algaature shall not
 ~~mid~te smh aoknowledgmnt.            As above etated, the
 duties of the reoorder     are ninlaterial  , a.?d it i 6 his
 further duty to see that 1nstruzzent.s presented for reoord,
 ese properly eoknowlea~ed~    or proved for record, and to
 reoord all lnstruuenta     so aolzowledged w3ic:i are entitled
 to be recorded 13 his orflce      and are presented to bin ror
 that purpose.

               Therefore,  in view of the foregoing  authorities,
 we respeotfullp     snewsr the above stated quastion In the
 arrirziative.